In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1312V
                                    Filed: February 8, 2018
                                        UNPUBLISHED


    KATHALEEN N. VUINOVICH,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Guillain-Barre
                                                             Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On October 11, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered from Guillain-Barre Syndrome
(“GBS”) following an Influenza vaccination on October 26, 2015. Petition at 1;
Stipulation, filed February 8, 2018, at ¶¶ 2, 4. Petitioner further alleges that the vaccine
was administered in the United States, she suffered the effects of the injury for more
than six months, and there has been no prior award or settlement of a civil action for
damages as a result of her condition. Petition at 1-5; Stipulation at ¶¶ 3-5. Respondent
“denies that the influenza immunization is the cause of petitioner’s alleged GBS or any
other injury or her current condition.” Stipulation at ¶ 6.

       Nevertheless, on February 8, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        (1) A lump sum of $190,000.00 in the form of a check payable to petitioner.

        (2) A lump sum of $255.61, which represents reimbursement of a Medicaid lien,
            in the form of a check payable jointly to petitioner and:

                           Division of Medical Assistance
                           Office of the Controller
                           2022 Mail Service Center
                           Raleigh, NC 27699-2022

                Petitioner agrees to endorse this payment to the Division of Medical
                Assistance.

       These amounts represent compensation for all items of damages that would be
available under 42 U.S.C. § 300aa-15(a). Id. The undersigned approves the requested
amount for petitioner’s compensation. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2